                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA                        §
                                                §
v.                                              §           Criminal No. 3:15-CR-496-L
                                                §
USPLABS, LLC (01)                               §
JACOBO GEISSLER (02)                            §
JONATHAN DOYLE (03)                             §
MATTHEW HEBERT (04)                             §
KENNETH MILES (05)                              §
S.K. LABORATORIES, INC. (06)                    §
SITESH PATEL (07)                               §
CYRIL WILLSON (08)                              §

                         MEMORANDUM OPINION AND ORDER

       Before the court are Defendant Matthew Hebert’s Motion for Severance (Doc. 357), filed

October 6, 2017; Defendant Cyril Willson’s Motion to Sever (Doc. 359), filed October 18, 2017;

Defendant Kenneth Miles’ Motion to Sever (Doc. 391), filed December 29, 2017; Defendants

USPlabs, LLC, Jacobo Geissler, Jonathan Doyle, Kenneth Miles, and Cyril Willson’s Joint Motion

to Sever (Doc. 388), filed December 29, 2017; Defendants S.K. Laboratories and Patel’s Motion to

Sever Counts Six, Nine, and Eleven for Trial and to Reserve with Respect to Severance of Co-

Defendants (Doc. 389), filed December 29, 2017; and Defendants’ Motion to Sever Count Ten of

the Superseding Indictment (Doc. 382), filed December 29, 2017 (sometimes collectively,

“Defendants’ Motions to Sever”). After careful consideration of the motions, responses, record, and

applicable law, for the reasons herein stated, the court denies Defendants’ Motions to Sever.

I.     Factual Background

       On January 5, 2016, the Government filed an 11-Count Superseding Indictment (“the

Indictment”) (Doc. 95) against six individuals and two entities. Defendants are USPlabs, LLC

(“USPlabs”), a dietary supplement own-label distributor based in Dallas, Texas; Jacobo Geissler



Memorandum Opinion and Order - Page 1
(“Geissler”), a co-founder, co-owner, and chief executive officer of USPlabs; Jonathan Doyle

(“Doyle”), a co-founder, co-owner, and president of USPlabs; Matthew Hebert (“Hebert”), a co-

owner of USPlabs responsible for product packaging design; CyrilWillson (“Willson”), also known

as “Erik White,” a consultant to USPlabs, formerly a co-owner; Kenneth Miles (“Miles”), USPlabs’

compliance officer; S.K. Laboratories, Inc. (“S.K. Labs”), a California corporation that manufactured

USPlabs’ supplements and consulted on supplement formulation; and Sitesh Patel (“Patel”), a vice-

president and employee of S.K. Labs.

       The charges in the Indictment stem from USPlabs’ sale of dietary/weight loss supplements

manufactured by S.K. Labs. Doc. 95 at 5-6. The Indictment generally alleges that Defendants

conspired to import and sell synthetic dietary supplements but falsely marketed the products as

plant-based under the theory that federal regulatory agencies would be less likely to question the

importation of plant extracts, and retailers would be more likely to sell such products. Doc. 95 at 6.

The Indictment further alleges that, during the conspiracy, certain Defendants created false

documentation to import a synthetic substance—1,3-dimethylamylamine, known as DMAA—which

they represented as a geranium plant extract. According to the Indictment, some of the Defendants

then used DMAA in their supplements, which thereafter became best-selling products. Doc. 95 at

7, 14-15.

       The Indictment further alleges that when DMAA became the subject of controversy in the

dietary supplement industry, USPlabs, through Geissler, began importing other chemicals under

false labels to determine whether they could be used in new dietary supplements. Doc. 95 at 9. Two

such ingredients were aegeline, a synthetic version of an extract from a tree native to India, and

cynanchum auriculatum (“CA”), the pulverized roots of a Chinese herb, both of which USPlabs is




Memorandum Opinion and Order - Page 2
alleged to have purchased from China using fake certificates of analysis (“COA”).1 The first

aegeline-containing version of one of Defendants’ supplements was OxyElite Pro “New Formula”

(“OEP-NF”). Doc. 95 at 9-10. The second version of the supplement contained both aegeline and

CA and was called OxyElite Pro “Advanced Formula” (“OEP-AF”). Doc. 95 at 10.

         As alleged in the Indictment, in the fall of 2013, an outbreak of injuries was reported to be

associated with USPlabs’ aegeline-based products after numerous consumers in Hawaii experienced

liver-related symptoms, including liver failure. Doc. 95 at 11. Following an inspection by the

United States Food and Drug Administration (“FDA”), USPlabs agreed to cease distributing the OEP

products but is alleged to have instead pushed sales as fast as possible. Doc. 95 at 11. The

Indictment also alleges that USPlabs issued a press release falsely stating that the ingredients in OEP

had been researched and showed no negative liver effects, even though Defendants Geissler and

Willson knew that a study had shown such negative side effects. Doc. 95 at 11. Eventually, Geissler

instructed that both aegeline and CA be removed from the product going forward. Doc. 95 at 11.

The Indictment contains the following charges2:

         Count 1 - Conspiracy to Commit Wire Fraud (as to all Defendants except Miles), 18
         U.S.C. §§ 1343, 1349; Doc. 95 at 12-17. This count involves Defendants’ alleged use
         of false shipping labels, false COAs, and false shipping documentation to support
         misleading product labeling in relation to statements that the respective supplements
         contained “natural” DMAA derived from geranium and CA “extract” (as opposed to
         CA “root”).



         1
           The Food and Drug Administration defines a COA as “a document, provided by the supplier of a component
prior to or upon receipt of the component, that documents certain characteristics and attributes of the component.”
Guidance for Industry Current Good Manufacturing Practice in Manufacturing, Packaging, Labeling, or Holding
Operations for Dietary Supplements, 2010 WL 5574459, at *9 (Dec. 1, 2010).


         2
           The Indictment spells out the number of each count rather than using Arabic numerals, for example, “Count
One,” instead of “Count 1.” The parties sometimes refer to the counts with Arabic numerals and other times spell out
the number of each count. For purposes of consistency, the court will use Arabic numerals when referring to the counts
in the Indictment, except when quoting the exact title of a motion.



Memorandum Opinion and Order - Page 3
       Counts 2-5 - Wire Fraud (as to all Defendants except Miles), 18 U.S.C. § 1343; Doc.
       95 at 18-19. These counts involve Defendants’ alleged transmission in interstate
       commerce, by means of wire communications and writing, of false and fraudulent
       COAs, instructions to create false documents, and other fraudulent statements
       contained in e-mails.

       Count 6 - Obstruction of an Agency Proceeding (as to Defendants USPlabs,
       Geissler, Doyle, and Hebert only), 18 U.S.C. §§ 2, 1505; Doc. 95 at 20-21. This
       count charges that, during the FDA investigation regarding whether an outbreak of
       liver injuries was associated with USPlabs’ products containing aegeline, Defendants
       USPlabs, Geissler, Doyle, and Hebert continued to distribute OEP products despite
       representing to the FDA that they would cease distribution, and attempted to impede
       the FDA’s investigation by failing to provide material information about OEP, the
       anticipated shipments of OEP, and promotional activities for OEP.

       Count 7 - Conspiracy to Introduce Misbranded Food into Interstate Commerce with
       an Intent to Defraud and Mislead (as to all Defendants except Miles), 18 U.S.C. §
       371; 21 U.S.C. §§ 331(a), 333(a)(2); Doc. 95 at 22-24. This count alleges that certain
       Defendants conspired to avoid law enforcement attention and match imported
       substances with false product labeling by instructing Chinese chemical sellers to
       falsely label numerous chemical powders they sent to USP, including “geranium
       flower powder extract” and CA root “extract.”

       Count 8 - Introduction of Adulterated Food into Interstate Commerce with an Intent
       to Defraud and Mislead (as to Defendants USPlabs and Geissler only), 21 U.S.C. §§
       331(a), 333(a)(2); 18 U.S.C. § 2; Doc. 95 at 25. This count alleges that Defendants
       USPlabs and Geissler, aiding and abetting each other, with the intent to defraud and
       mislead, caused the shipment of misbranded OEP-AF in interstate commerce by
       using a label falsely declaring that CA “extract” was an ingredient, even though it
       was not contained in the product.

       Count 9 - Introduction of Misbranded Food into Interstate Commerce (as to
       Defendants Doyle, Hebert, Miles, S.K. Labs, and Patel only), 21 U.S.C. §§ 331(a),
       333(a)(2); Doc. 95 at 26. This count alleges that Defendants Doyle, Hebert, Miles,
       S.K. Labs, and Patel caused the shipment of misbranded OEP-AF in interstate
       commerce when the food was misbranded under the Food Drug and Cosmetic Act
       (“FDCA”) by using a false label declaring that CA “extract” was an ingredient, even
       though it was not contained in the product.

       Count 10 - Introduction of Adulterated Dietary Supplement into Interstate
       Commerce (as to all Defendants except Willson), 21 U.S.C. §§ 331(a), 333(a)(1), and
       342(f)(1)(A)(I); Doc. 95 at 27. This count alleges that Defendants caused the
       shipment of adulterated OEP-NF in interstate commerce, as the supplement
       “presented a significant or unreasonable risk of illness or injury under conditions of
       use recommended or suggested in labeling.”




Memorandum Opinion and Order - Page 4
        Count 11 - Conspiracy to Commit Money Laundering (as to Defendants USPlabs,
        Geissler, Doyle, and Hebert only), 18 U.S.C. § 1956(h); Doc. 95 at 28-29. This count
        alleges that Defendants USPlabs, Geissler, Doyle, and Hebert conspired to transfer
        over $230,000,000 of proceeds obtained through wire fraud and conspiracy in a
        manner designed to conceal the true source and nature of the criminally derived
        funds.

        Multiple Individual Defendants and various combinations of Codefendants have moved for

severance, asserting prejudicial joinder under Federal Rule of Criminal Procedure 14 (“Rule 14”)

or misjoinder of counts under Federal Rule of Criminal Procedure 8(a) (“Rule 8(a)”). Specifically,

Defendants Hebert, Willson, and Miles, individually, move for severance from all other

Codefendants under Rule 14. Defendants USPlabs, Geissler, Doyle, Miles, and Willson (sometimes

collectively, the “USPlabs Defendants”) seek severance from Patel and S.K. Labs under Rule 14.

Patel and S.K. Labs (sometimes collectively, the “S.K. Labs Defendants”) move to sever Counts 6,

9, and 11 under Rule 14 and Rule 8, and also request that the court hold in abeyance their motion

to sever from Codefendants. In addition, pursuant to Rule 8(a), all Defendants move collectively to

sever Count 10, arguing that it is not sufficiently related to Counts 1 through 9 or 11 for a joint trial.

        The Government opposes Defendants’ Motions to Sever. After considering the applicable

legal standards for severance, the court will address the pending motions.

II.     Legal Standards

        A.      Propriety of Joinder under Rules 8(b)

        In cases involving “multiple defendants as well as multiple counts, Rule 8(b) . . . provides

the relevant standard.” United States v. Kaufman, 858 F.2d 994, 1003 (5th Cir. 1988) (citation

omitted). Rule 8(b) provides:

        The indictment or information may charge 2 or more defendants if they are alleged
        to have participated in the same act or transaction, or in the same series of acts or
        transactions, constituting an offense or offenses. The defendants may be charged in
        one or more counts together or separately. All defendants need not be charged in each
        count.



Memorandum Opinion and Order - Page 5
Fed. R. Crim. P. 8(b). “Joinder of charges is the rule rather than the exception[,] and Rule 8 is

construed liberally in favor of initial joinder.” United States v. Bullock, 71 F.3d 171, 174 (5th Cir.

1995) (citation omitted).

       Whether joinder is proper is determined from the allegations in the indictment, which, absent

any suggestion of prosecutorial misconduct, are accepted as true. United States v. McRae, 702 F.3d

806, 820 (5th Cir. 2012) (citation omitted); Kaufman, 858 F.2d at 1003 (citation omitted); see also

United States v. Potashnik, 2008 WL 5272807, at *4 (N.D. Tex. Dec. 17, 2008) (Lynn, J.) (“Rule

8(b) requires the trial court to determine the propriety of joinder of defendants, by looking to the

substance of the counts in the indictment, and whether the defendants are alleged to have participated

in the same act or transaction, or same series of acts or transactions.”) (original emphasis). “Whether

the counts of an indictment fulfill the ‘same series’ requirement is determined by examining the

relatedness of the facts underlying each offense.” United States v. Harrelson, 754 F.2d 1153, 1176

(5th Cir. 1985) (internal quotation marks omitted). Proper joinder requires that the offenses charged

“must be shown to be part of a single plan or scheme,” and that “[p]roof of a common scheme is

typically supplied by an overarching conspiracy from which stems each of the substantive counts.”

United States v. Lane, 735 F.2d 799, 805 (5th Cir. 1984), rev’d on other grounds, 474 U.S. 438

(1986); see also United States v. Krout, 66 F.3d 1420, 1429 (5th Cir. 1995) (Rule 8(b)’s requirement

is ordinarily satisfied by the allegation of an overarching conspiracy that encompasses the substantive

offenses charged in the indictment.); United States v. Phillips, 664 F.2d 971, 1016 (5th Cir. Unit B

1981), overruled in other respects based on a rule amendment, United States v. Huntress, 956 F.2d

1309 (5th Cir. 1992) (“It is well settled that joinder under Rule 8(b) is proper where an indictment

charges multiple defendants with participation in a single conspiracy and also charges some but not

all of the defendants with substantive counts arising out of the conspiracy.”). The Government,




Memorandum Opinion and Order - Page 6
however, is not required to allege a conspiracy in order to join defendants or counts. See McRae,

702 F.3d at 821 (citing United States v. Dennis, 645 F.2d 517, 520 (5th Cir. Unit B 1981))

(“Although multi-defendant and multi-offense indictments often charge a conspiracy among some

or all defendants, we have repeatedly rejected the contention that proper joinder of multiple

defendants and multiple offenses requires a conspiracy charge.”). In Dennis, the Fifth Circuit stated,

“It is clear that the government need not allege a conspiracy in order to join defendants or counts.”

645 F.2d at 520. Instead, “[w]hat is required is a series of acts unified by some ‘substantial identity

of facts or participants.’” Id. (quoting United States v. Nettles, 570 F.2d 547, 551 (5th Cir. 1978)).

        B.      Rule 14 Severance as Relief from Prejudicial Joinder

        Rule 14 provides the court with flexibility in its management of the case when a joint trial

may appear to risk creating prejudice to a party. Severance under Rule 14 is based on the trial

court’s discretion. Zafiro v. United States, 506 U.S. 534, 538-39 (1993) (“Rule 14 does not require

severance even if prejudice is shown; rather, it leaves the tailoring of the relief to be granted, if any,

to the district court’s sound discretion.”). Rule 8(b), by contrast, “requires the granting of a motion

for severance unless its standards are met, even in the absence of prejudice.” Id.

        Rule 14(a) provides: “If the joinder of offenses or defendants in an indictment . . . appears

to prejudice a defendant or the government, the court may order separate trials of counts, sever the

defendants’ trials, or provide any other relief that justice requires.” Fed. R. Crim. P. 14(a). “The

federal judicial system evinces a preference for joint trials of defendants who are indicted together

because joint trials ‘promote efficiency and serve the interests of justice by avoiding the scandal and

inequity of inconsistent verdicts.’” McRae, 702 F.3d at 821 (quoting Zafiro, 506 U.S. at 537). “It

is the rule, therefore, not the exception, that ‘persons indicted together should be tried together,

especially in conspiracy cases.’” Id. (quoting United States v. Pofahl, 990 F.2d 1456, 1483 (5th Cir.




Memorandum Opinion and Order - Page 7
1993)); see also United States v. Mikolajczyk, 137 F.3d 237, 240 (5th Cir. 1998) (“Joinder is the rule

rather than the exception[.]”); United States v. Featherston, 949 F.2d 770, 773 (5th Cir. 1991) (“This

rule is especially strong when the defendants are charged with committing the same conspiracy.”).

“But at the same time, the Federal Rules of Criminal Procedure recognize that circumstances may

be presented where the prejudice to a defendant from joinder with a co-defendant(s) in a joint trial

overrules the interest in judicial economy.” McRae, 702 F.3d at 821-22.

       “To surmount this heavy presumption [in favor of joinder], a defendant must show that ‘(1)

the joint trial prejudice[s] him to such an extent that the district court [can]not provide adequate

protection; and (2) the prejudice outweigh[s] the government’s interest in economy of judicial

administration.’” United States v. Ledezma-Cepeda, 894 F.3d 686, 690 (5th Cir. 2018) (quoting

United States v. Owens, 683 F.3d 93, 98 (5th Cir. 2012)). “Generic allegations of prejudice will not

suffice, for ‘neither a quantitative disparity in the evidence nor the presence of a spillover effect

requires a severance.’” Id. (quoting Krout, 66 F.3d at 1430). A defendant must show a “specific

compelling prejudice” resulting from joinder. United States v. Lewis, 476 F.3d 369, 383 (5th Cir.

2007); see also United States v. Hamilton, 694 F.2d 398, 401 (5th Cir. 1982) (“[T]he defendant bears

a heavy burden of showing specific and compelling prejudice.”); United States v. Park, 531 F.2d

754, 762 (5th Cir. 1976) (Under Rule 14, “The burden of demonstrating prejudice is a difficult one.

. . . The defendant must show something more than the fact that a separate trial might offer him a

better chance of acquittal.”). Prejudice occurs when there is a serious risk that a jury will be

prevented “from making a reliable judgment about guilt or innocence.” United States v. Rodriguez,

553 F.3d 380, 394 (5th Cir. 2008). A district court’s decision not to sever counts will only be

reversed if “the defendant can convincingly demonstrate that a genuine prejudice to his trial strategy




Memorandum Opinion and Order - Page 8
outweighed considerations of judicial economy in proceeding with a single trial.” United States v.

Williamson, 482 F.2d 508, 512 (5th Cir. 1973).

        In addition, in conspiracy cases, the Fifth Circuit “generally favor[s] specific instructions over

severance.” Ledezma-Cepeda, 894 F.3d at 690. “That is because it is generally presumed that juries

follow the instructions given to them by the district court and are capable of compartmentalizing the

evidence against each defendant.” Id. (internal citations, brackets, and quotation marks omitted);

see also United States v. Zicree, 605 F.2d 1381, 1388-89 (5th Cir. 1979) (“The test for such

prejudice is [w]hether under all the circumstances of the particular case, . . . it is within the capacity

of the jurors to follow the court’s admonitory instructions and . . . collate and appraise the

independent evidence against each defendant solely upon that defendant’s own acts, statements and

conduct.”). Even when the evidence in a case is “both massive and complex,” the court can

“explicitly instruct[ ] the jury to consider each offense separately and each defendant individually.”

United States v. Whitfield, 590 F.3d 325, 356 (5th Cir. 2009) (quoting United States v. Manzella, 782

F.2d 533, 540 (5th Cir. 1986)) (internal quotation marks omitted). “Limiting instructions such as

these are generally ‘sufficient to prevent the threat of prejudice resulting from unsevered trials.’”

Id. (quoting United States v. Massey, 827 F.2d 995, 1005 (5th Cir. 1987)).

III.    Analysis

        As previously explained, multiple Individual Defendants and various combinations of

Codefendants have moved for severance based on prejudicial joinder with Codefendants under Rule

14, misjoinder under Rule 8(b), or both. Defendants Hebert, Willson, and Miles, individually, move

for severance from all other Codefendants under Rule 14. The USPlabs Defendants seek severance

from the S.K. Labs Defendants under Rule 14. The S.K. Labs Defendants move to sever Counts 6,

9, and 11 under Rule 14 and Rule 8(b), and also request that the court hold in abeyance their motion




Memorandum Opinion and Order - Page 9
to sever from Codefendants. In addition, Defendants collectively move to sever Count 10 under

Rule 8(b), arguing that it is improperly joined with the other counts in the Indictment and,

additionally, under Rule 14, arguing that joinder of Count 10 in the Indictment will result in jury

confusion and prejudice. The court will address the pending motions in turn, as well as the

Government’s opposition to the relief sought.

         A.         Individual Defendants Hebert’s, Willson’s, and Miles’ Motions to Sever under
                    Rule 14 (Docs. 357, 359, 391)

         Pursuant to Rule 14, Defendants Hebert, Willson, and Miles, individually, seek severance

from all other Codefendants.3 The motions center on three primary arguments: (1) possible spillover

from evidence introduced against Codefendants at a joint trial is prejudicial; (2) the inability to

present exculpatory testimony of a Codefendant at a joint trial is prejudicial; and (3) different

Codefendants may have defenses that are adverse to each other.4 The court addresses each of the

three primary arguments in turn.




         3
             Defendant Hebert states that he is not opposed to trial with Codefendants Willson and Miles.

         4
            The Individual Defendants also make oblique reference to potential violations of the Confrontation Clause
through the Government’s use of out-of-court statements by Codefendants. For example, Hebert asserts that the “specter”
of the Government introducing excerpts from Codefendants Geissler’s and Doyle’s civil deposition transcript “presents
the Court with Bruton problems.” Hebert’s Mot. to Sever 7 (Doc. 357) (citing Bruton v. United States, 391 U.S. 123
(1968)). In Bruton, the Supreme Court examined the effect of introducing a declarant-codefendant’s confession at trial
against the declarant alone, when the confession implicates another codefendant. The Supreme Court noted that, while
limiting instructions are often a means of resolving possible evidentiary issues, “there are some contexts in which the
risk that the jury will not, or cannot, follow instructions is so great, and the consequences of failure so vital to the
defendant, that the practical and human limitations of the jury system cannot be ignored.” Bruton, 391 U.S. at 135.
Accordingly, the Court held that the admission at a joint trial of a non-testifying accomplice’s confession that also
implicates the codefendant violates the non-declarant codefendant’s right of confrontation. Id. at 137. At this juncture,
as the Government has not indicated to the court that it intends to introduce statements that may inculpate a non-declarant
Codefendant, the issue has not been joined. The Individual Defendants may reurge this argument in the event their
constitutional concerns materialize, at which point the court may consider directing the Government to produce for in
camera inspection any Defendants’ statement it intends to use as evidence.




Memorandum Opinion and Order - Page 10
                  1.       Severance Based on Prejudicial Evidentiary Spillover

         Willson and Miles, individually, have moved for severance from all Codefendants, and

Hebert has moved for severance from all Codefendants other than Willson and Miles, each pointing

to the risk of prejudice and guilt by association arising from a trial in which the majority of the

charges in the Indictment and the quantum of evidence pertain to Defendants Geissler, Doyle, and

Patel, and some of the evidence would be inadmissible were each tried alone. See Docs. 357, 359,

391. Each also raises the additional concern of the risk of prejudice from the spillover effect of

being tried jointly with Geissler, who has a prior criminal conviction,5 and Patel, who was convicted

in early 2017 in the Western District of Virginia of fraud and conspiracy charges related to the sale

of illegal prohormone products that caused liver injuries among consumers. See United States v.

Patel, No. 16-cr-34 (W.D. Va. filed July 26, 2016).6

                           a.       Standard - Spillover Effect

         “Criminal defendants indicted and tried together often claim prejudice resulting from the

spillover effect; that is, prejudice that may result from the introduction of evidence at trial relating

to co-conspirators that is irrelevant to a particular defendant, such as evidence of the codefendants’

other crimes or bad conduct.” Potashnik, 2008 WL 5272807, at *8. When considering severance



         5
          According to the Government, “Geissler has a criminal record—a Texas state felony conviction from the early
2000s related to anabolic steroids, which [it] believes was expunged at some point in the late 2000s.” Gov’t’s Resp. to
Willson’s Mot. to Sever 4 (Doc. 363).

         6
           The USPlabs Defendants have attached a copy of the Indictment (Doc. 388-2) and the jury’s verdict (Doc.
388-1) in United States v. Patel. On July 26, 2016, Patel was charged with conspiracy, misbranding, fraud, and wire/mail
fraud in the Western District of Virginia. The indictment alleged Patel was involved in the manufacture of “M-Drol,”
a “designer steroid,” and “H-Drol,” a “designer drug.” Doc. 388-2, ¶¶ 14-15. The indictment alleged that the labeling
for “M-Drol” and “H-Drol” was misbranded because the products were labeled as dietary supplements, rather than drugs,
and, therefore, bore false and misleading labeling that lacked adequate warnings or directions for use as drugs. Id. ¶¶
16-17. After a five-day trial, the jury found Patel guilty on all counts. Doc. 388-1.




Memorandum Opinion and Order - Page 11
based on evidentiary concerns, “the mere presence of a spillover effect does not ordinarily warrant

severance.” Pofahl, 990 F.2d at 1483 (citations omitted). “The risk of prejudice will vary with the

facts in each case[.]” Zafiro, 506 U.S. at 539. “Evidence of the reputation or past crimes of a co-

defendant does not ordinarily justify severance.” Harrelson, 754 F.2d at 1178 (collecting cases).

Further, “a quantitative disparity in the evidence [among co-defendants] is clearly insufficient in

itself to justify severance.” Pofahl, 990 F.2d at 1483 (internal quotation marks and citation omitted).

Moreover, “prejudice that may result from introduction of evidence at trial relating to co-conspirators

that is irrelevant to a particular defendant . . . does not require severance.” Potashnik, 2008 WL

5272807, at *8.

       As a general rule, even if more damaging evidence is presented against one defendant than

another, “severance is not the proper means of confining ‘spillover’ evidence. The pernicious effect

of [ac]cumulation is best avoided by precise instructions to the jury on the admissibility and proper

uses of the evidence introduced by the government.” United States v. Allen, 2011 WL 2326972, at

*2 (N.D. Tex. June 14, 2011) (Fitzwater, C.J.) (citing United States v. Piaget, 915 F.3d 138, 142 (5th

Cir. 1990)). The Fifth Circuit has repeatedly ruled that limiting instructions are adequate to remedy

most potential prejudice. United States v. Neal, 27 F.3d 1035, 1046 (5th Cir. 1994) (“Rule 14 does

not require severance even if prejudice is shown; rather, it leaves the tailoring of the relief to be

granted, if any, to the district court’s sound discretion.”); Bullock, 71 F.3d at 175 (prejudice “c[an]

be cured with proper instructions and juries are presumed to follow their instructions.”).

                       b.      Discussion

       Defendant Hebert, who is charged in seven separate counts of the Indictment, contends he

is “a minor player in this case [and] was apparently indicted and subjected to an illegal asset freeze




Memorandum Opinion and Order - Page 12
in an effort to coerce a guilty plea and testimony against his co-defendants.” Hebert’s Mot. to Sever

4 (Doc. 357).7 He argues that a joint trial with Codefendants USPlabs, Geissler, Doyle, Patel, and

S.K. Labs will lead to a prejudicial spillover effect because “the quantum of evidence against others

in the trial will be so great that any limiting instructions by the Court will not be effective.” Id. at

2. Hebert emphasizes his limited role as “the graphics man [who] had computer familiarity his

colleagues lacked,” id. at 1, and his domicile in Massachusetts, rather than in Texas. Id. at 5. He

contends that evidence concerning meetings and conferences held in Texas at which he was not in

attendance will be introduced to the jury, and it “will have difficulty separating him from other

people’s statements and actions.” Id. at 6. Hebert further asserts that the spillover effect of the

evidence presented at trial related to his codefendants will be prejudicial to him because the “over-

flow effect of the evidence would prejudice [him] to the extent of denying him a fair trial in violation

of Rule 14(a)[.]” Id. at 2. He also has concerns about the spillover effect of being tried with Patel

based on his criminal conviction and contends his communications with Patel “could cast [him] in

a bad light” and “enhance the possibility of jury confusion and set [him] up for a significant spillover

effect.” Id. at 6.

         Defendant Willson, who is charged in three counts of the Indictment, similarly contends that

severance is required because of his “extremely small role in this case[]” and because “the facial


         7
           Paragraph 4 of the Indictment alleges that Hebert “was a co-owner of USPlabs with primary responsibility
over product packaging design.” Doc. 95 at 2, ¶ 4. Paragraph 26 of the Indictment alleges that Hebert, along with
USPlabs, Geissler, and Doyle “told lies” to certain retailers, “claiming falsely that the DMAA in USPlabs’ products was
a natural extract sourced from geranium plants.” Id. at 8, ¶ 26. Hebert is charged in the Indictment in Counts 1
(conspiracy to commit wire fraud), 2 (one substantive count of wire fraud), 6 (obstruction of an agency proceeding), 7
(conspiracy to introduce misbranded food into interstate commerce with an intent to defraud and mislead), 9 (introduction
of misbranded food into interstate commerce), 10 (introduction of adulterated dietary supplement into interstate
commerce), and 11 (conspiracy to commit money laundering).




Memorandum Opinion and Order - Page 13
nature of the allegations against [him] is far less reprehensible than that of the allegations against the

other defendants.” Willson’s Mot. to Sever 7-8 (Doc. 359).8 He argues that he “would be prejudiced

by the highly inflammatory nature of the charges against the other defendants[,]” and:

         [b]ecause the charges against [him] involve only the alleged mislabeling of a single
         ingredient as an extract, [he] would be highly prejudiced by a joint trial which would
         associate him with the alleged harm—that he is not accused of causing—and subject
         him to “mountainous evidence” not directly applicable to the charges or likely
         useable against him.

Id. at 8. He also argues that a “joint trial would prejudice [him] by associating him with Geissler and

Patel, who both have felony convictions.” Id. at 8-9.

         Defendant Miles, who is charged in two misdemeanor counts of the Indictment, argues he

would be prejudiced by the conduct of his more culpable codefendants and emphasizes that the non-

felony nature of his prosecution sets him apart from his codefendants, who are charged with felony

counts of conspiracy, wire fraud, obstruction, and money laundering. He notes his “name is not even

mentioned until page 26 [of the Indictment]” and “mentioned only on pages 26 and 27 in Counts

Nine and Ten[,] alleg[ing] strict liability misdemeanors[.]” Miles’ Mot. to Sever 1 (Doc. 391).9 He

further argues that he “will be unduly prejudiced by ‘harmful spillover’ of evidence against the other

defendants[,]” and that the “great disparity in evidence, offered against codefendants in a joint trial,




         8
          Paragraph 7 of the Indictment alleges that Willson was “a former co-owner of USPlabs” and “was responsible
for coordinating much of [its] scientific research and for identifying substances as prospective ingredients for [its]
products.” Doc. 95 at 2, ¶ 7. He is charged in the Indictment in Count 1 (conspiracy to commit wire fraud), Count 5 (one
substantive count of wire fraud), and Count 7 (conspiracy to misbrand food).

         9
          Paragraph 67 of the Indictment alleges that Miles was “the quality assurance executive in charge of ensuring
the compliance of USPlabs’ products with the FDCA.” Doc. 95 at 26, ¶ 67. He is charged in the Indictment in Count
9 (introduction of misbranded food into interstate commerce in violation of 21 U.S.C. §§ 331(a) and 333(a)(1)) and
Count 10 (introduction of adulterated dietary supplement into interstate commerce in violation of 21 U.S.C. §§ 331(a)
and 333(a)(1)), both misdemeanor counts.




Memorandum Opinion and Order - Page 14
will cause compelling prejudice to such an extent that this court will be unable to provide adequate

protection and the prejudice will outweigh any interest in economy of judicial administration.” Id.

at 6. He contends a joint trial would be unduly prejudicial based on the spillover effect of being tried

with Geissler and Patel, both of whom have prior criminal convictions.

        The Government counters that, even assuming Hebert, Willson, and Miles have shown some

amount of prejudice resulting from the spillover effect of evidence introduced at a joint trial, they

fail to explain adequately why a limiting instruction by the court would not be sufficient to address

their concerns, or why this case is so exceptional that the court should vary from the normal rule that

defendants indicted together should be tried together. See Gov’t’s Resp. to Hebert’s Mot. to Sever

2-4 (Doc. 360); Gov’t’s Resp. to Willson’s Mot. to Sever 4-6 (Doc. 363); Gov’t’s Resp. to Miles’

Mot. to Sever 2-5 (Doc. 414). According to the Government, even assuming a quantitative disparity

in the evidence among codefendants and the admission at trial of a codefendant’s prior convictions,

absent exceptional circumstances not present here, the Fifth Circuit would not require a severance,

and an appropriate limiting instruction would suffice to prevent the threat of prejudice of admission

of evidence incriminating against one codefendant but not another. The Government further

contends that, even were Hebert, Willson, and Miles able to show some amount of prejudice, they

have not shown that the prejudice outweighs the Government’s interest in economy of judicial

administration. According to the Government, movants are essentially asking for this court to

conduct two nearly identical months-long trials because a codefendant was convicted in an unrelated




Memorandum Opinion and Order - Page 15
matter. Finally, the Government argues that movants rely on inapposite cases in support of their

respective arguments that severance is required.10

         The court has carefully considered the legal arguments and applicable law summarized

above, as well as the allegations in the Indictment. For the reasons that follow, the court rejects

Hebert’s, Willson’s, and Miles’ respective Rule 14 motions to sever based on the risk of prejudice

from the potential spillover of evidence in a joint trial with Codefendants, two of whom have prior

criminal convictions.

         In arguing that evidence against Codefendants may cause a prejudicial spillover effect and

prevent the jury from treating their respective cases individually, Hebert, Willson, and Miles rely

primarily on three Fifth Circuit cases: McRae, 702 F.3d 806; United States v. Erwin, 793 F.2d 656,

665 (5th Cir. 1986); and United States v. Cortinas, 142 F.3d 242, 248 (5th Cir. 1998).11 These three

cases are distinguishable.

         McRae involved a police shooting in the aftermath of Hurricane Katrina in 2005. 702 F.3d

at 811. In that case, the appellant’s codefendants engaged in cover-up acts with which he was not

charged or involved, including burning the body of the victim. Id. at 825-27. The Fifth Circuit held

that the district court abused its discretion in denying appellant’s request for severance under Rule

14. Id. at 828 (“We do not fault the district court for declining to sever Warren’s case before trial,

but as the trial progressed, however, and the evidence and testimony presented became irrelevant and


         10
            The Government also argues it is premature to ask for a severance based on a codefendant’s criminal
conviction, as it anticipates that Defendants will object to the presentation of Patel’s conviction and related or similar
Rule 404(b) material regarding Patel and S.K. Laboratories. The court need not address this secondary argument, as it
agrees with the Government’s primary argument in opposition to severance under Rule 14.


         11
              While Defendants Willson and Miles cite McRae, Erwin, and Cortinas, Hebert relies solely on McRae.




Memorandum Opinion and Order - Page 16
unusable against Warren, and increasingly inflammatory to him, we are of the belief that limiting

instructions could not mitigate the prejudice.”). The Fifth Circuit found two items critical to the

question of severance: (i) that even though no conspiracy had been charged, the case was tried like

a conspiracy case, with evidence about the other defendants impliedly implicating the movant in

what was essentially an uncharged conspiracy; and (ii) that the jury had been shown photographs of

the charred remains of the victim, despite the fact that the appellant was not involved in burning the

body. Id. at 826-27.

        In Erwin, the appellants had been charged in a single indictment and all, except one, were

charged with participating in a single conspiracy. 793 F.2d at 660. Appellants contended that the

district court abused its discretion in not severing all or some of their counts. Id. at 665. Appellants

tried to show prejudice by pointing to the fact that a large part of the trial consisted of evidence of

two kidnappings, two beatings, and one killing, none of which involved appellants. Id. at 665-66.

Appellants claimed that evidence of these activities, which differed qualitatively from the crimes

with which they were charged, poisoned the jury’s minds and made it impossible for the jury to

untangle the evidence. Id. With one exception, the Fifth Circuit disagreed. Id. at 666. The Fifth

Circuit explained that although evidence of more egregious crimes took up a large part of the trial,

the rest of the evidence directly pertained to the conspiracy. Id. The Fifth Circuit also emphasized

that the district court repeatedly cautioned the jury about the proper use of evidence. Id. With

respect to one appellant, however, the Fifth Circuit reached a different conclusion, emphasizing that

she was not named in the conspiracy charge and the charges against her were only peripherally

related to those alleged against the other appellants. Id. The Fifth Circuit stated that “[a]s the trial

progressed, it became increasingly apparent that very little of the mountainous evidence was usable




Memorandum Opinion and Order - Page 17
against her, and almost none of it applied directly. The prejudice she suffered from the joint trial,

then, far outweighed any benefit of judicial economy.” Id. The Fifth Circuit held that the district

court abused its discretion in denying her severance motion when she re-urged it at the close of

evidence. Id.

       Cortinas involved a drug conspiracy in which the evidence against some of the

coconspirators included evidence of the activities of a violent criminal gang. 142 F.3d at 246. In

that case, the Fifth Circuit held that the appellants’ motion for severance under Rule 14 should have

been granted by the district court because they were being charged with conspiracy and drug

trafficking activity, were prejudiced by highly inflammatory evidence about a shooting executed by

a motorcycle gang that had joined the conspiracy after the appellants had already withdrawn. Id. at

248. The court concluded that limiting instructions given by the trial judge “were inadequate to

mitigate the prejudicial effect of the overwhelming testimony regarding the violent, criminal

activities” of the motorcycle gang. Id.

       First, unlike this case, McRae, Erwin, and Cortinas do not involve prejudicial spillover

evidence from admission at a joint trial of the prior convictions of Codefendants. Second, unlike

the facts alleged here, McRae, Erwin, and Cortinas concern emotionally charged, inflammatory

evidence that was irrelevant to the movants seeking severance. As the Government correctly notes,

the Fifth Circuit has itself distinguished Cortinas on this basis in a fraud case. See Bieganowski, 313

F.3d at 288 (“Prejudice was found in [Cortinas] because the defendants were never associated with

the gang, and because the evidence of the gang’s activities was ‘highly inflammatory’ and included

evidence of a shooting. . . . The evidence against [the main defendant] was not as inflammatory as

evidence of a shooting[.]”). As the Government argues in differentiating these cases from the instant




Memorandum Opinion and Order - Page 18
case, the extreme, inflammatory nature of the evidence unduly prejudicing the successful severance

defendants was different in kind from the acts with which movants were charged. In McRae, it was

evidence of racial slurs and desecration of a corpse; in Erwin, it was murder and kidnapping; and in

Cortinas, it was murder. Here, the evidence against Codefendants about telling lies to retailers, the

public, or the FDA about USPlabs’ supplements, obstructing an agency proceeding, and violating

the FDCA is not comparable to the type of evidence deemed prejudicial enough to justify severance

in the unique cases of McRae, Erwin, and Cortinas.

       Second, as previously stated, “a quantitative disparity in evidence [among codefendants] is

clearly insufficient in itself to justify severance.” Pofahl, 990 F.2d at 1483 (internal quotation marks

and citation omitted). Further, “evidence of the reputation or past crimes of one co-defendant,

although clearly inadmissible against the other co-defendants, does not normally justify severance.”

United States v. Rocha, 916 F.2d 219, 228-29 (5th Cir. 1990). Hebert, Willson, and Miles have not

met their burden of demonstrating that the court should vary from the normal rule that defendants

indicted together should be tried together. See Zafiro, 506 U.S. at 537; Rocha, 916 F.2d at 227-28.

Otherwise stated, they have not carried their “difficult burden of proving that [they] will suffer the

most compelling prejudice from continued joinder[.]” Zicree, 605 F.2d at 1388-89. They have not

addressed to the court’s satisfaction why it cannot instruct the jury to consider separately the

evidence offered against each Defendant. See, e.g., United States v. Berkowitz, 662 F.2d 1127, 1135

(5th Cir. Unit B 1981). If the jury can keep separate the evidence that is relevant to each defendant,

even if the task is difficult, and render a fair and impartial verdict as to each defendant, a severance

should not be granted. See Rocha, 916 F.2d at 228-29; United States v. Merida, 765 F.2d 1205, 1219

(5th Cir. 1989) (“The test for severance under Rule 14 is whether the jury could sort out the




Memorandum Opinion and Order - Page 19
evidence reasonably and view each defendant and the evidence relating to that defendant separately.

If cautionary instructions are deemed sufficient, severance is not required.”).

        Hebert, Willson, and Miles have not demonstrated that, under the circumstances of this

particular case, the jury could not, as a practical matter, follow the court’s instructions, and collate

and appraise the independent evidence against each Defendant. This lack of faith in the jury’s

capacity to follow instructions is contrary both to this court’s experience and to precedent. As stated

by former Supreme Court Justice William J. Brennan, Jr.:

                The Court presumes that jurors, conscious of the gravity of their task, attend
        closely the particular language of the trial court’s instructions in a criminal case and
        strive to understand, make sense of, and follow the instructions given them. Cases
        may arise in which the risk of prejudice inhering in material put before the jury may
        be so great that even a limiting instruction will not adequately protect a criminal
        defendant's constitutional rights. E.g., Bruton v. United States, 391 U.S. 123, 88 S.Ct.
        1620, 20 L.Ed.2d 476 (1968); Jackson v. Denno, 378 U.S. 368, 84 S.Ct. 1774, 12
        L.Ed.2d 908 (1964). Absent such extraordinary situations, however, we adhere
        to the crucial assumption underlying our constitutional system of trial by jury
        that jurors carefully follow instructions.

Francis v. Franklin, 471 U.S. 307, 324 n.9 (1985) (citations omitted) (emphasis added). Contrary

to the arguments made by Hebert, Willson, and Miles, the court has no reason to think that the

alleged wrongdoing charged in the Indictment and any defenses to the alleged wrongdoing are

beyond the comprehension of the typical juror. The jurors will be given appropriate guidance and

limiting instructions from the court. Counsel for Hebert, Willson, and Miles will be able to

contribute by framing for the jury the charges and evidence against his or her individual client. By

this means, the court concludes that the jury will be able to collate and appraise the evidence against

each individual Defendant and reach a reliable judgment about guilt or innocence.




Memorandum Opinion and Order - Page 20
       In addition to their failure to satisfy the court that a limiting instruction would be inadequate

to address their concerns about prejudicial spillover, Hebert, Willson, and Miles do not explain

adequately or persuasively how the potential prejudice they reference outweighs the Government’s

interest in judicial economy. For these reasons, the court rejects Hebert’s, Willson’s, Miles’

respective arguments that severance is required under Rule 14 to alleviate prejudice caused by the

spillover effect of evidence introduced at trial related to codefendants.

               2.      Severance Based on Exculpatory Testimony of Codefendants

       In addition to prejudice arising from the spillover effect of evidence introduced at a joint trial,

Hebert, Willson, and Miles contend a joint trial will impair their ability to present exculpatory

testimony from Codefendants. For the reasons that follow, the court concludes that this argument

lacks merit.

                       a.      Standard - Exculpatory Testimony

       Another form of prejudice may arise when one defendant needs the exculpatory testimony

of his codefendants but is deprived of his Sixth Amendment right to present the exculpatory evidence

because of the joint trial. See, e.g., United States v. Nguyen, 493 F.3d 613, 625 (5th Cir. 2007). To

justify a severance based on a defendant’s desire to call a codefendant as a witness on his behalf so

as to exercise a Sixth Amendment right, the defendant must establish : “(1) a bona fide need for the

testimony; (2) the substance of [the] testimony; (3) the exculpatory effect of [the] testimony; and (4)

an indication that [the codefendant] would testify if the trial was severed.” Owens, 683 F.3d at 99

(citations omitted). Under this test, “without an affidavit from the co-defendant himself or other

similar proof, ‘conclusory allegations’ that a co-defendant would testify and what he or she would




Memorandum Opinion and Order - Page 21
testify about [are] not sufficient.” Nguyen, 493 F.3d at 625 (internal alterations omitted). Further,

“[r]epresentations by the [movant’s] attorney are not sufficient.” Id. (citation omitted).

                       b.       Discussion

       Hebert asserts that a severance is warranted because, based on their deposition testimony in

civil cases, Codefendants Geissler and Doyle, the majority owners of USPlabs, are in a position to

offer helpful, exculpatory evidence, and he would not be able to call them as witnesses in a joint

trial. Hebert’s Mot. to Sever 6-7 (Doc. 357). Willson similarly contends that Geissler might be able

to provide exculpatory testimony if he could call Geissler in a separate trial. Willson’s Mot. to Sever

4 (Doc. 359). Miles makes similar arguments to those of Hebert and Willson. Miles’ Mot. to Sever

8-9 (Doc. 391).

       The Government counters that neither Hebert, Willson, nor Miles has satisfied the four-prong

test in the Fifth Circuit necessary to establish a prima facie case warranting severance for the purpose

of introducing exculpatory evidence of a codefendant. See Gov’t’s Resp. to Hebert’s Mot. to Sever

7 (Doc. 360); Gov’t’s Resp. to Willson’s Mot. to Sever 11-12 (Doc. 363); Gov’t’s Resp. to Miles’

Mot. to Sever 8-9 (Doc. 414).

       On the first prong of the four-part test, see Owens, supra, Hebert has not shown a bona fide

need for Geissler and Doyle in particular to testify about something as general as his role in the

company and does not explain why documentary evidence or testimony by other witnesses could not

convey the same basic information. On the second prong, Hebert states that the testimony would

relate to “his minor role in the Company, lack of involvement in product decisions, and his

usefulness as a computer-savvy worker.” Hebert’s Mot. to Sever 6-7 (Doc. 357). Herbert fails to

explain what Geissler and Doyle would actually say at a separate trial so that the court can evaluate




Memorandum Opinion and Order - Page 22
it according to the Fifth Circuit test. Instead, he bases his speculation on Geissler’s and Doyle’s

respective deposition testimony in civil cases, but he does not cite any deposition testimony or

describe it with any particularity, leaving the court without adequate detail to consider what effect

the testimony could have if presented at trial. On the third prong, Hebert has not demonstrated how

possible testimony by Geissler and Doyle would be exculpatory in nature or effect. Even if the

allegations pertaining to Hebert are qualitatively less than those of Geissler and Doyle, the

Indictment alleges he performed specific illegal acts and joined the conspiracy. The court observes

that a person’s role at a company, however, is not necessarily proportionate to or commensurate with

any role he or she may have in criminal conduct. In light of the court’s determination that Hebert has

failed to satisfy the first three prongs of the four-prong test, it need not address the fourth prong.

Hebert, therefore, is not entitled to severance to present Geissler’s or Doyle’s testimony.

        The court similarly concludes that Willson has failed to satisfy the four-prong test. Like

Codefendant Hebert, on the first prong, Willson has not shown a bona fide need for Geissler in

particular to testify about something as general as Willson’s role as a contractor for USPlabs.

Willson does not explain why documentary evidence or testimony by other witnesses could not

convey the same basic information. On the second prong, Willson states only that he believes

Geissler’s testimony would be exculpatory but says nothing about its substance. The court,

therefore, is unable to evaluate the proposed testimony according to the Fifth Circuit test. On the

third prong, as Willson has not presented the court with any specifics about the exculpatory

testimony Geissler could provide, he has not demonstrated how this testimony would be exculpatory

in nature or effect. As Willson has failed to satisfy the first three prongs of the four-prong test, the




Memorandum Opinion and Order - Page 23
court need not reach the fourth prong. Willson, therefore, is not entitled to severance to present

Geissler’s testimony.

       Like Hebert and Willson, the court concludes that Miles has failed to satisfy the four-prong

test. On the first prong, Miles has not shown a bona fide need for Geissler or Doyle to testify about

something as general as his role at the company. He does not explain why documentary evidence

or testimony by other witnesses could not convey the same basic information. As the Government

notes, Miles “supervised other compliance employees, and there were many other USPlabs

employees who were familiar with his role at the company.” Govt’s’ Resp. to Miles’ Mot. to Sever

9 (Doc. 414). On the second and third prongs, Miles makes conclusory legal assertions, and the

court is unable to evaluate Geissler’s or Doyle’s proposed testimony to determine whether it would

be exculpatory. Like his Codefendants Hebert and Willson, Miles has failed to satisfy the first three

prongs of the four-prong test. The court, therefore, need not reach the fourth prong. Miles,

therefore, is not entitled to severance to present Geissler’s or Doyle’s testimony.

               3.       The Possibility of Antagonistic Defenses

                        a.     Standard - Antagonistic Defenses

       One defendant in a joint trial with multiple defendants may be able to show specific prejudice

by demonstrating that he plans to present at trial a defense antagonistic to that of some or all of his

codefendants. See Zafiro, 506 U.S. at 538 (collecting cases). “Severance is not automatically

required when co-defendants present mutually antagonistic defenses.” United States v. Matthews,

178 F.3d 295, 299 (5th Cir. 1999). Instead, “joint defendants face a heavy burden in demonstrating

to a district court that antagonistic defenses warrant granting a severance motion.” United States v.

Daniels, 281 F.3d 168, 177 (5th Cir. 2002). “[T]o compel severance the defenses must be more than




Memorandum Opinion and Order - Page 24
merely antagonistic—they must be antagonistic to the point of being mutually exclusive . . . or

irreconcilable.” Berkowitz, 662 F.2d at 1133 (collecting cases); see also Zafiro, 506 U.S. at 538

(severance based on mutually antagonistic defenses not required when two defendants claimed

ignorance of the presence of drugs in apartment). In other words, “the defenses must be so

diametrically opposed that ‘the jury, in order to believe the core of testimony offered on behalf of

[one] defendant, must necessarily disbelieve the testimony offered on behalf of his co-defendant.’”

Daniels, 281 F.3d at 177 (quoting Berkowitz, 662 F.2d at 1134). “The conflict must concern the core

or essence of a defense, not merely ‘minor or peripheral matters.’” Id. (quoting Berkowitz, 662 F.2d

at 1134).

       Moreover, “[e]ven when such a conflict is present, giving rise to the risk of prejudice, the

district court should take into account the public interests in judicial economy and the administration

of justice served by joint trials and the possibility that limiting instructions or other less drastic

measures will suffice to cure any risk of prejudice.” Id. (citing Zafiro, 506 U.S. at 538-39). As

recently summarized by the Fifth Circuit:

              Since Zafiro, this court has consistently affirmed district courts’ decisions to
       remedy any potential prejudice with “instructions to consider the evidence as to each
       defendant separately and individually, and not to consider comments made by
       counsel as substantive evidence [as sufficient] to cure any prejudice caused when
       co-defendants accuse each other of the crime.”

United States v. Warren, 728 F. App’x 249, 256 (5th Cir. 2018), cert. denied sub nom. Le v. United

States, No. 17-9350, 2018 WL 3009122 (U.S. Oct. 1, 2018) (quoting United States v. Richards, 204

F.3d 177, 195 (5th Cir. 2000) (in turn quoting United States v. Mann, 161 F.3d 840, 863 (5th Cir.

1998), overruling on other grounds recognized by United States v. Byrd, 377 F. App’x 374, 377 (5th

Cir. 2010)); see also Mann, 161 F.3d at 863 (quoting United States v. Stouffer, 986 F.2d 916, 924




Memorandum Opinion and Order - Page 25
(5th Cir. 1993) (“[W]here defendants present antagonistic defenses, instructions to consider the

evidence as to each defendant separately and individually, and not to consider comments made by

counsel as substantive evidence sufficed ‘to cure any prejudice caused when co-defendants accuse

each other of the crime.’”)).

                        b.      Discussion

        Hebert contends that severance is required because he may wish to assert an advice-of-

counsel defense and is not clear on what positions his Codefendants will take on this issue:

                An anomaly of this case is the confusing and inconsistent regulatory scheme
        that necessitated the advice of numerous attorneys over time. Prior to indicting, the
        Government was well aware that USPLabs had hired some of the best FDA lawyers
        in the country. Hebert may wish to obtain testimony and documents from various
        lawyers to demonstrate his good faith. This issue has not yet been determined. But
        Hebert’s co-defendants may be disinclined to utilize such a defense. That is, it is not
        clear what position his co-defendants, other than Cy Willson, would take. Thus, a
        separate trial is necessary.

Hebert’s Mot. to Sever 5 (Doc. 357).

        Hebert’s motion lacks any specific information about his potential advice-of-counsel defense,

the prejudice that it would cause, or a definitive statement that he plans to raise it. The court agrees

with the Government that “Hebert certainly cannot be granted severance on the theoretical possibility

that a defense he might want to assert at trial might conflict with a possible argument by one of his

co-defendants.” Gov’t’s Resp. to Hebert’s Mot. to Sever 5 (Doc. 360). As already stated, severance

is not appropriate even when co-defendants present “mutually antagonistic” theories of defense,

Zafiro, 506 U.S. at 538; rather, the defenses must be antagonistic to the point of being “mutually

exclusive . . . or irreconcilable.” Berkowitz, 662 F.2d at 1133. Hebert does not provide any basis




Memorandum Opinion and Order - Page 26
for the court to conclude that this case is any different from those cases in which severance is not

justified on the theory of antagonistic defenses that are not irreconcilable.

        Miles asserts that he intends to present an “impossibility” defense, that is, that he was

powerless to prevent USPlabs’ alleged violations of the FDCA, that he was unaware of fraud at the

company, had no power to ensure the company complied with the law, and that the alleged fraud

prevented him from being able to perform his job as USPlabs’ compliance officer. Miles’ Mot. to

Sever 7-8 (Doc. 391). Although testimony by Miles in support of his “impossibility” defense could

raise questions about his Codefendants’ credibility, it is not clear to the court how his “impossibility”

defense, at its essence, conflicts with his codefendants’ anticipated defenses. Absent more, the court

concludes that Miles has not met his “heavy burden” of proving entitlement to severance based on

antagonistic defenses. See Daniels, 281 F.3d at 177.

        Willson argues that “this case is complicated by a codefendant’s assertion of attorney-client

privilege that effectively would preclude Willson from presenting a fully robust defense of good faith

in his reliance on counsel.” Willson’s Mot. to Sever 4 (Doc. 359). He asserts that his codefendants

will likely prevent him from presenting an advice-of-counsel defense. Id. at 5. The court rejects his

argument. Willson has not presented the court with detailed information that would allow it to

evaluate his advice-of-counsel defense or determine whether it might conflict with a Codefendants’

defense. Like Codefendants Hebert and Miles, Willson has not met his “heavy burden” of proving

entitlement to severance based on antagonistic defenses. See Daniels, 281 F.3d at 177.

        B.      The USPlabs Defendants’ Motion to Sever (Doc. 388)

        The USPlabs Defendants argue that a joint trial with the S.K. Labs Defendants would be

seriously and unfairly prejudicial to them because “the jury is likely to hear testimony about how Mr.




Memorandum Opinion and Order - Page 27
Patel is a convicted felon.” USPlabs’ Mot. to Sever 1 (Doc. 388). They argue that “[s]uch testimony

is highly prejudicial [to them] because the jury is likely to erroneously associate Patel’s felonious

conduct with the USPlabs Defendants, with whom Mr. Patel worked.” Id. at 1-2. Second, the

USPlabs Defendants contend that “Mr. Patel’s prior conviction for misbranding and fraud, and his

underlying conduct, relating to the sale of alleged ‘designer steroids’ and ‘designer drugs,’ bear

superficial similarity to the allegations in this case, and are therefore likely to confuse the jury and

result in an unreliable verdict.” Id. at 2. The USPlabs Defendants assert that such “innate prejudice

and confusion is unlikely to be cured by a mere instruction asking jurors to ignore an association,

however inappropriate, placed on display by the Government.” Id. at 9-10.

        The Government counters that, even assuming the USPlabs Defendants have shown some

amount of prejudice resulting from the spillover effect of evidence introduced at a joint trial with

Patel and S.K. Labs, they fail to explain convincingly why a limiting instruction by the court would

be inadequate to address their concerns, or why this case is so exceptional that the court should vary

from the normal rule that defendants indicted together should be tried together. See Govt’s’ Resp.

to USPlabs Defs.’ Mot. to Sever 3, 5 (Doc. 412). According to the Government, even assuming a

quantitative disparity in the evidence among codefendants and the admission at trial of Patel’s prior

convictions, absent exceptional circumstances not present here, the Fifth Circuit would not require

a severance and an appropriate limiting instruction would suffice to prevent the threat of prejudice

of admission of evidence which is incriminating against one codefendant but not another. Id.




Memorandum Opinion and Order - Page 28
(citation omitted). Finally, the Government argues that, similar to Hebert, Willson, and Miles, the

USPlabs Defendants rely on cases that are readily distinguishable.12 The court agrees.

         The USPlabs Defendants, like Hebert, Willson, and Miles in their respective individual

motions to sever, see supra, primarily rely on the Fifth Circuit decisions of McRae, 702 F.3d 806,

Erwin, 793 F.2d 656, and Cortinas, 142 F.3d 248. The court has previously held that these cases are

inapposite. The court incorporates by reference its previous discussion distinguishing these three

cases as if repeated herein verbatim. See supra sec. III.A.1.b.

         In addition to relying on McRae, Erwin, and Cortinas, the USPlabs Defendants also cite

United States v. Tarango, 396 F.3d 666 (5th Cir. 2005), to support severance under Rule14 based

on the prejudicial spillover effect of a joint trial with Patel and S.K. Labs. The procedural posture

and facts in Tarango are markedly different than in this case. In Tarango, a doctor and his office

manager (Tarango) were charged with conspiracy to commit health care fraud and aiding and

abetting a scheme to commit health care fraud. The doctor absconded after the jury was selected but

before trial began. The district court allowed the joint trial to proceed with only Tarango present,

even though approximately fifty witnesses testified about the doctor’s conduct, with only five

witnesses testifying directly as to Tarango’s complicity in the scheme. After the jury found Tarango

guilty of aiding and abetting, the judge ordered a new trial based on the failure to sever, and the Fifth

Circuit affirmed, finding the district judge did not abuse his discretion. Id. at 668. In affirming, the

Fifth Circuit stated:


         12
            The Government also argues it is premature to ask for a severance based on Patel’s criminal conviction, as
the Government anticipates that “all of the defendants will object to the presentation of Patel’s conviction and related
or similar Rule 404(b) material regarding Patel and S.K. Laboratories.” Govt’s’ Resp. to USPlabs Defs.’ Mot. to Sever
2 (Doc. 412). The court need not reach this argument, as it agrees with the Government’s primary arguments in
opposition to the USPlabs’ Motion to Sever.




Memorandum Opinion and Order - Page 29
                Our principal concern which compels us to hold that Tarango should be
       granted a new trial stems, in large measure, from the clear prejudice that resulted
       from being tried alongside essentially an “empty chair,” i.e., [the doctor’s], towards
       which the Government’s case was fully centered upon. Similarly, we are troubled,
       just as the district court was, by the fact that the jury was permitted to hear a great
       deal of evidence that was inadmissible against Tarango.

Id. at 674. Further, the Fifth Circuit noted in Tarango:

               We do not mean to imply that because the preponderance of the evidence
       relates almost exclusively to one defendant in a multiple defendant conspiracy trial,
       the defendant who had quantitatively and qualitatively less evidence brought against
       them is presumptively entitled to a new trial, as a disparity of evidence in a trial
       involving multiple defendants does not in and of itself constitute prejudice.

       ***

                However, given that there were approximately 50 witnesses who testified at
       trial-the disproportionate number of whom testified as to a missing co-defendant, that
       there was scant testimony that Tarango did anything improper other than draft the
       relevant HCFA claim forms as she was instructed to do by [the doctor], because the
       jury was permitted to hear a significant amount of inadmissible evidence (as it
       pertained to Tarango), and due to the degree of notoriety attending to [the doctor’s]
       absence, we find that the cumulative effect of these factors when viewed in their
       totality, strongly weigh against overturning the district court's determination.

Tarango, 396 F.3d at 674-75 (internal citations omitted).

       Unlike in Tarango, here there is no suggestion of an “empty chair” or a defendant being tried

in absentia. Further, the “cumulative effect” of multiple factors is not present. With the exception

of Miles, who is only charged in two misdemeanor counts, the remaining defendants are charged

with felonies and conspiracy.

       In sum, severance of the USPlabs Defendants from the S.K. Labs Defendants is not warranted

in this case. As previously stated, “evidence of the reputation or past crimes of one co-defendant,

although clearly inadmissible against the other co-defendants, does not normally justify severance.”

Rocha, 916 F.2d at 228-29. The USPlabs Defendants have not met their burden of demonstrating




Memorandum Opinion and Order - Page 30
that the court should vary from the normal rule that defendants indicted together should be tried

together. See Zafiro, 506 U.S. at 537; Rocha, 916 F.2d at 227-28. Otherwise stated, they have not

carried their “difficult burden of proving that [they] will suffer the most compelling prejudice from

continued joinder[.]” Zicree, 605 F.2d at 1388-89. Even assuming the admissibility at trial of

evidence of Patel’s conviction, the USPlabs Defendants have failed to demonstrate that the jury will

not be able to compartmentalize the evidence against the various Defendants or apply that evidence

in accordance with the jury charge, in which the court anticipates that the jury will be instructed to

consider only the evidence offered against the Defendant in question. In addition, the USPlabs

Defendants have not persuaded the court that the potential prejudice they reference outweighs the

Government’s interest in judicial economy. For these reasons, the court rejects the USPlabs

Defendants’ argument that severance is required under Rule 14 to alleviate prejudice caused by the

spillover effect of evidence introduced at trial related to Patel and S.K. Labs.

       C.      The S.K. Labs Defendants’ Motion to Sever (Doc. 389)

       The S.K. Labs Defendants move to sever Counts 6, 9, and 11. As previously stated, Count

6 charges USPlabs, Geissler, Doyle, and Hebert with obstructing the FDA investigation into a fall

2013 liver-injury outbreak allegedly associated with their products manufactured by S.K. Labs. Doc.

95 at 20-21. Count 11 charges USPlabs, Geissler, Doyle, and Hebert with conspiracy to commit

money laundering to hide the proceeds of their fraud. Id. at 28-29. Count 8 (against USPlabs and

Geissler) and Count 9 (against Doyle, Hebert, Miles, Patel, and S.K. Labs) arise out of a shipment

in interstate commerce of OEP-AF on October 4, 2013, and allege that the product was misbranded

under the FDCA because its labeling falsely declared CA (root) extract as an ingredient even though

it was not in the product. Id. at 25-26.




Memorandum Opinion and Order - Page 31
         The S.K. Labs Defendants move to sever Counts 6 and 11, arguing that they are not charged

in these counts and will be prejudiced by the spillover effect of the jury hearing evidence on these

two counts. They also move to sever Count 9 (a strict liability, misdemeanor offense), arguing it

would inevitably confuse the jury to distinguish the allegations pertaining to this misdemeanor

offense from the similar felony offense charged in Count 8 against USPlabs and Geissler only. See

Doc. 389.

         With respect to Counts 6 and 11, the Government contends that, insofar as the S.K. Labs

Defendants can be heard to argue that they are entitled to a severance of any counts in which they

are not charged[,] . . . [t]hey are incorrect.” Gov’t’s Resp. to S.K. Labs Defs.’ Mot. to Sever 3 (Doc.

413). The Government also challenges the S.K. Labs Defendants’ argument that evidence of their

coconspirators’ crimes in Counts 6 and 11 would be overly prejudicial, “because those acts are

closely related to, and naturally flow from, the criminal acts with which Patel and S.K. Laboratories

are charged.” Id. at 4 (original emphasis).13 The Government further argues that a limiting

instruction “will be more than adequate to address Patel’s and S.K. Laboratories’ concerns, and they

do not offer any substantial argument otherwise.” Id. at 5. Finally, the Government asserts that,

even assuming some prejudice, “that prejudice would be vastly outweighed by the efficiency interest



         13
            In support of its argument that evidence of their coconspirators crimes in Counts 6 and 11 would not be overly
prejudicial to the S.K. Labs Defendants in a joint trial, the Government states:

                  For example, Patel conspired with USP Labs and its principals to tell lies and make
         misrepresentations about USP Labs’ products to continue sales (Count One). USP Labs then attempted
         to hide ome of the proceeds from that same conspiracy (Count Eleven). Patel conspired with the USP
         Labs defendants to lie about the safety profile of their products to retailers and the government (Count
         One). USP Labs then engaged in obstructive conduct when FDA attempted to investigate whether
         other USP Labs / S.K. Laboratories products were injuring consumers (Count Six).

Gov’t’s Resp. to S.K. Labs’ Mot. to Sever 4 (Doc. 413).




Memorandum Opinion and Order - Page 32
in conducting one trial instead of two.” Id. (citing Owens, 683 F.3d at 98). As to Count 9, the

Government argues that the S.K. Labs Defendants “fail to explain how a jury would be confused by

this situation, which is one that juries confront with pedestrian regularity.” Id. at 6. Even assuming

some prejudice, the Government contends that the S.K. Labs Defendants make no attempt to show

that the prejudice would outweigh the efficiency interest of conducting one trial instead of multiple

trials. Id. at 7 (citing Owens, 683 F.3d at 98).

               1.      Counts 6 and 11

       The court rejects the S.K. Labs Defendants’ arguments that Counts 6 and 11 should be

severed. To the extent they believe Counts 6 and 11 should be severed merely because they are not

charged in these counts, the law is to the contrary. See Fed. R. Crim. P. 8(b) (“All defendants need

not be charged in each count.”). To the extent the S.K. Labs Defendants move to sever based on

prejudice under Rule 14, the court concludes based on the Indictment that the conduct alleged in

Counts 6 and 11 would not be overly prejudicial to them. The court agrees with the Government that

the conduct alleged in Counts 6 and 11 is closely related to, and naturally flows from, the criminal

acts with which Patel and S.K. Labs are charged. See supra note 13.

       Second, in addition to relying almost exclusively on case law from outside the Fifth Circuit,

which is not binding on this court, the S.K. Labs Defendants cite United States v. Fisher, 106 F.3d

622, 632 (5th Cir. 1997), abrogated on other grounds by Ohler v. United States, 529 U.S. 753

(2000)), a case the Fifth Circuit has emphasized is limited to the “extraordinary circumstances of

th[at] case.” Cortinas, 142 F.3d at 253 n.6 (quoting Fisher, 106 F.3d at 632 n. 10). In Fisher,

defendant Fisher appealed the trial court’s refusal to grant him severance once evidence of

codefendant Carney’s contempt conviction was introduced to the jury. As explained by the Fifth




Memorandum Opinion and Order - Page 33
Circuit, Fisher and Carney were indicted together, and tried together, for the same offenses. The two

defendants attempted to present a uniform defense. During his opening statement, Fisher’s attorney

told the jury that Fisher and Carney’s conduct was so connected the acts of both defendants should

be considered collectively. Fisher’s attorney made these statements before he was aware a prior

contempt conviction would be used against Carney. After Carney testified on direct examination

to his contempt conviction, Fisher unsuccessfully moved for a severance because of the introduction

of such evidence before the jury. The “devastating cross of Carney followed.” Id. On appeal, Fisher

argued that the introduction of the void contempt conviction against Carney caused a prejudicial

spillover effect to Fisher’s right to a fair trial and to his right to be judged independently by the jury.

The Fifth Circuit agreed, holding that the district court abused its discretion in denying a severance

midtrial, as the prejudice could not be cured by instruction. Id. The Fifth Circuit was careful to note,

however, that its ruling was limited to the “extraordinary circumstances” of the case:

                Our conclusion that Fisher was entitled to a separate trial, under the unique
        circumstances of this case, does not signal a retreat from the general principle that the
        mere “spillover” effect of damaging evidence introduced against one defendant is
        insufficient to warrant the severance of other defendants. To the contrary, the
        Supreme Court has instructed us to consider the risk of prejudice on a case-by-case
        basis. Therefore, although we conclude that Fisher has demonstrated compelling
        prejudice warranting reversal of his conviction, we limit our holding to the
        extraordinary circumstances of this case.

Id. at 632 n.10 (emphasis added) (internal citations and quotation marks omitted).

        Third, the S.K. Labs Defendants’ suggestion that a juries are unable to follow limiting

instructions has been soundly rejected by the Supreme Court and the Fifth Circuit. See, e.g., Weeks

v. Angelone, 528 U.S. 225, 234 (2000) (“A jury is presumed to follow its instructions.”);

Ledezma-Cepeda, 894 F.3d at 690 (“[I]t is generally presumed that juries follow the instructions




Memorandum Opinion and Order - Page 34
given to them by the district court and are capable of compartmentalizing the evidence against each

defendant.”) (citations omitted). Finally, any prejudice would be outweighed by the interest of

judicial economy, as a separate trial for the S.K. Labs Defendants of Counts 6 and 11 would require

duplicative evidence before two different juries.

                2.      Count 9

        The court rejects the S.K. Labs Defendants’ argument that Count 9 must be severed because

the jury will be confused by its similarly to Count 8, and, therefore, render an unfair verdict on Count

9. See S.K. Labs Defs.’ Mot. to Sever 9-10 (Doc. 389). Count 9 charges a strict-liability

misdemeanor against Doyle, Hebert, Miles, Patel, and S.K. Labs based on the fact that OEP-AF was

misbranded. Count 8 is essentially the same charge against USPlabs and Geissler, with the

additional allegation that Geissler and USPlabs committed the offense with the intent to defraud or

mislead. The potential penalty for Count 8 is more serious given the enhanced allegations. See 21

U.S.C. § 333(a). The elements of the two charges are similar, but the jury must determine in Count

8 whether Geissler and USPlabs committed the misbranding offense with the intent to defraud or

mislead. There is nothing inherently confusing about a jury determining whether a defendant acted

with a particular mental state, as juries make these determinations regularly.

                3.      Exculpatory Testimony

        Finally, the S.K. Labs Defendants raise the issue of severance to allow exculpatory testimony

by an unidentified codefendant, but they ask the court to delay ruling on that issue, arguing that “it

is premature for the respective codefendants to be making decisions about whether they intend to

testify or not.” S.K. Labs Defs.’ Mot. to Sever 12 (Doc. 389). Absent more, the court declines to

delay a decision. In any event, the court has a “continuing duty at all stages of the trial to grant a




Memorandum Opinion and Order - Page 35
severance if prejudice does appear.” See Schaffer v. United States, 362 U.S. 511, 516 (1960). The

court can take up this argument during or after trial, as the need arises.

        D.      Defendants’ Motion to Sever Count 10

        Defendants contend that Count 10, “which charges a misdemeanor count unrelated to other

counts[,]” was improperly joined in the Indictment. Defs.’ Mot. to Sever 11 (Doc. 382). They posit

that Count 10 is misjoined with the other counts because the offense alleged, Introduction of an

Adulterated Dietary Supplement into Interstate Commerce, is “not part of the common scheme or

plan” and “is not an object of the wire fraud and misbranding conspiracies alleged, nor any of the

other counts in the Indictment.” Id. at 6. According to Defendants: “Trial of this case as it currently

stands would essentially be two unconnected trials—one involving consumer fraud-related, intent-

based allegations and the supplements at issue in those counts, and the other involving products-

liability type allegations involving a different supplement entirely.” Id. at 7. In addition, Defendants

move to sever Count 10 under Rule 14, arguing that continued joinder of Count 10 is prejudicial to

them. According to Defendants, “The Government has already signaled to [them] that [it] intend[s]

to put on a series of [OEP-NF] customers before the jury and elicit testimony that those customers

allegedly suffered injury and/or death as a result of ingesting [OEP-NF], the dietary supplement at

issue in Count 10.” Id. at 7-8. Defendants also note that the Government intends to present

scientific experts to opine on the dangerousness of OEP-NF, which, coupled with testimony of

consumers, would “inject unfair prejudice against the Defendants as to the other counts that simply

have nothing to do with the allegations in Count 10.” Id. at 8.

        The Government opposes the motion and disagrees with Defendants’ characterization of the

various counts in the Indictment. In response to Defendants’ request for severance under Rule 8, the




Memorandum Opinion and Order - Page 36
Government asserts that the allegation of the liver injury outbreak associated with Count 10 is not

limited to Count 10, as Defendants assert, but is also relevant to multiple other counts, including

Counts 1, 6, and 7, and evidence of injuries associated with OEP-NF “will be presented to the jury”

in relation to not just Count 10 but these other counts as well. Govt’s’ Resp. to Defs.’ Mot. to Sever

1 (Doc. 406). The Government also asserts that the “sparse case law that [Defendants] cite does not

support their position.” Id. at 5. In response to Defendants’ Rule 14 severance request, the

Government argues that Defendants fail to “explain how or why sorting through these charges will

prejudicially confuse the jury[,]” id. at 6, and, even assuming some prejudice that cannot be cured

through the appropriate limiting instructions from the court, Defendants “still fail to make the

required showing as to the other prong of the severance test—that ‘the prejudice outweigh[s] the

government’s interest in economy of judicial administration.’” Id. at 7 (quoting Owens, 683 F.3d

at 98. The court agrees and, for the reasons that follow, will deny Defendants’ Motion to Sever

Count 10.

       Defendants are charged with numerous crimes including a wire-fraud conspiracy (other than

Miles), running from at least 2008 to 2014; wire fraud; obstruction of an agency investigation;

introduction of misbranded and adulterated dietary supplements in interstate commerce; and money

laundering, primarily relating to the advertising, labeling, and sales of OEP. In particular, the

Indictment alleges that USPlabs began selling OEP-NF, a version of the supplement containing

aegeline, in December 2012, and OEP-AF, a version of the supplement containing aegeline and CA,

in the fall of 2013. Doc. 95 ¶¶ 29, 32. USPlabs and other Defendants allegedly knew that CA could

potentially cause “liver toxicity” and “liver issues,” but conducted no tests to determine whether this

Chinese herb was safe or effective. Id. ¶¶ 29, 31, 35. In the fall of 2013, USPlabs products




Memorandum Opinion and Order - Page 37
containing aegeline were allegedly associated with an outbreak of liver injuries, with numerous

consumers experiencing jaundice and other liver-related symptoms and several needing liver

transplants to save their lives. Id. ¶ 33.

        Count 10 of the Indictment charges that on or about February 21, 2013, USPlabs and other

Defendants shipped in interstate commerce OEP-NF that was adulterated because the dietary

supplement “‘present[ed] a significant or unreasonable risk of illness or injury under conditions of

use recommended or suggested in labeling,’” in violation of 21 U.S.C. §§ 331(a) and 333(a)(l). Id.

¶ 70 (quoting 21 U.S.C. § 342(f)(l )(A)(I))).

        Having carefully considered the substance of the counts in the Indictment, the court

concludes that Defendants cannot make the required showing for severance of Count 10 under Rule

8(b). While perhaps the Government overstates the connection of Count 10 to the other counts in

the Indictment, this is not a case in which Count 10 involves events that are entirely separate from

the other crimes alleged or events that were completed before the other crimes began. Here, the

formulation and sale of OEP-NF is alleged to be part of a connected course of conduct between 2008

and 2014 involving many of the same Defendants selling the same type of dietary supplements, albeit

with different formulations. Further, as the Government correctly notes, whether the conspiracy

alleged in Count 1 specifically involves Count 10 is not dispositive. In Dennis, the Fifth Circuit

stated, “It is clear that the government need not allege a conspiracy in order to join defendants or

counts.” 645 F.2d at 520. Instead, “What is required is a series of acts unified by some ‘substantial

identity of facts or participants.’” Id. (quoting Nettles, 570 F.2d at 551); see also Harrelson, 754

F.2d at 1176 (“Whether the counts of an indictment fulfill the ‘same series’ requirement is

determined by examining the relatedness of the facts underlying each offense.”) (internal quotation




Memorandum Opinion and Order - Page 38
marks omitted). Here, the Indictment presents “a series of acts unified by some substantial identity

of facts or participants” of which Count 10 is a part. See Dennis, 645 F.2d at 520.

        The court’s decision to deny Defendants’ motion to sever Count 10 under Rule 8(b) is

premised, in part, on the Government’s representation that Count 10 will be tied to various other

Counts in the Indictment, and that evidence of liver injuries allegedly associated with OEP-NF,

directly at issue in Count 10, is also relevant to other Counts in the Indictment. See generally United

States v. Diaz-Munoz, 632 F.2d 1330 1335-36 (5th Cir. 1980) (reversing the convictions of three

defendants on the ground that, inter alia, counts of the indictment charging various income tax

offenses were improperly joined with counts charging embezzlement and insurance fraud). In

Diaz-Munoz, the defendants moved prior to trial for severance of the tax counts, contending that they

were unrelated to the counts charging embezzlement and insurance fraud and, therefore, could not

be joined with those counts under Rule 8. The Government responded that “(t)he proof at trial will

show the allegations of the subject counts to be part of a series of transactions which began with the

acts of fraud and were concluded when the fraudulent income was not reported as income to the

Internal Revenue Service.” Id. at 1335. Accepting the Government’s representation that the counts

would be connected up at trial, the district court denied the motions for severance. At trial, however,

the Government failed to produce any evidence tending to prove a connection between the tax counts

and the non-tax counts, and even conceded this point at oral argument. Id. at 1336. The appellate

panel found that in representing to the court that the counts were part of a series of transactions, the

government “assumed the risk that its proof would fail” and, accordingly, had to bear the

consequences appertaining to that risk. Id.




Memorandum Opinion and Order - Page 39
        In light of Diaz-Munoz, the court fully expects the Government’s assertions regarding Count

10 and its nexus to other Counts in the Indictment to materialize—especially in a case that is

complex, tortuous, and voluminous, and one that has consumed, and will continue to consume, an

inordinate amount of scarce judicial resources. If the proper legal nexus is not made between

Counts, the court, at that time, will have to consider whether a severance is appropriate and will not

hesitate to impose any other reasonable sanction as it deems appropriate.

        The court also rejects Defendants’ argument that severance of Count 10 is required under

Rule 14. First, Defendants’ cited authority is not helpful to them. Like Hebert, Willson, and Miles

in their respective individual motions to sever, Defendants rely on the Fifth Circuit decision in

Cortinas, 142 F.3d 242, and like the S.K. Labs Defendants in their motion to sever, Defendants rely

on the Fifth Circuit’s decision in Fisher, 106 F.3d 622. The court has already addressed these cases

and concluded they are inapposite. For purposes of brevity, the court hereby incorporates by

reference its previous discussion distinguishing these two cases from this case. See supra sections

III.A.1.b and III.C.1.

        Second, Defendants have not persuaded the court that the potential prejudice they reference

outweighs the Government’s interest in judicial economy. Although Defendants question a jury’s

ability to “segregate the evidence and distinguish[] differences in the counts that have nothing to do

with dangerousness [of OEP-NF],” see Defs.’ Mot. to Sever 8, the court is not persuaded and

concludes that appropriate limiting instructions will alleviate this concern. To the extent prejudice

remains, Defendants have not convinced the court that the prejudice outweighs the interest in

economy of judicial administration. See Owens, 683 F.3d at 98.

        In sum, the court will deny Defendants’ Motion to Sever Count 10.




Memorandum Opinion and Order - Page 40
IV.    Conclusion

       The court acknowledges the evidentiary and logistical challenges in a trial of multiple

defendants on multiple counts. The court, however, will not grant a severance on the grounds of

convenience or that a particular defendant would have a greater chance of acquittal if charged alone.

Counts 1 through 11 are part of the same series of acts or transactions, and joinder of them under

Rule 8(b) was, therefore, proper. The court also determines that Defendants Hebert, Willson, and

Miles, in their respective individual motions to sever, the USPlabs Defendants, and the S.K. Labs

Defendants have not shown specific prejudice under Rule 14. In addition, to the extent they have

shown prejudice, as this court will appropriately instruct the jury to consider each Defendant’s case

separately and the evidence related to each Defendant separately, it is satisfied at this time that any

residual risk of prejudice would be outweighed by the interest of judicial economy. Further, the

court will take all available measures to minimize or remove any legal prejudice to Defendants. Any

further challenges to the joint trial in this case can be addressed at trial. See Schaffer, 362 U.S. at

516 (Courts have a “continuing duty at all stages of the trial to grant a severance if prejudice does

appear.”); Berkowitz, 662 F.2d at 1132 (1981) (“The district court has a continuing duty to monitor

the entire trial for prejudice and to order severance if such prejudice does arise.”).

       Accordingly, for the reasons herein stated, the court: denies Defendant Matthew Hebert’s

Motion for Severance (Doc. 357); denies Defendant Cyril Willson’s Motion to Sever (Doc. 359);

denies Defendant Kenneth Miles’ Motion to Sever (Doc. 391); denies Defendants USPlabs, LLC,

Jacobo Geissler, Jonathan Doyle, Kenneth Miles, and Cyril Willson’s Joint Motion to Sever (Doc.

388); denies Defendants S.K. Laboratories and Patel’s Motion to Sever Counts Six, Nine, and




Memorandum Opinion and Order - Page 41
Eleven for Trial and to Reserve with Respect to Severance of Co-Defendants (Doc. 389); and denies

Defendants’ Motion to Sever Count Ten of the Superseding Indictment (Doc. 382).

       It is so ordered this 7th day of November, 2018.


                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge




Memorandum Opinion and Order - Page 42
